                                    DONG KI MIN
                            SHORT-FORM BAIL APPLICATION

SUMMARY:

Dong Ki Min is a 30-year-old national of South Korea. He presents a strong application for bail.
See Dkt. 90 (setting forth standard for bail applications); Dkt. 361 (setting forth process for bail
applications).1

First, Mr. Min does not pose a danger to the community. Prior to his last incarceration, he had
only drug-related convictions. These were closely tied to substance abuse which started when he
was an adolescent due to peer pressure, and which he has worked hard to overcome. He has
maintained sobriety for the past five years after undergoing significant substance abuse
programming and receiving individualized counseling, which he is committed to continue if
released, with acceptance to an inpatient substance abuse program he will attend. He has a single
conviction from when he was incarcerated in connection with a fight; he regrets not being able to
control his temper in response to an act of aggression from another inmate; has no other violent
incidents his record before or since; and is committed to participate in anger management
programming if released. Mr. Min’s focus remains on his five-year-old son and his continued
recovery. In July 2020, CDCR assessed him as a low risk to public safety and found him eligible
for expedited release due to COVID-19.

Second, Mr. Min has a very strong release plan and is not a flight risk. Mr. Min has the support of
his close-knit family, including his sister, who is a substance abuse counselor at a drug detox center
who will pick him up and support his continued rehabilitation. Mr. Min has already been admitted
to a residential rehabilitation program that will help him through group and individual classes and
counseling to continue his sobriety. He has the support of his parents, who have full legal custody
of his son, and who are prepared to receive him and house him after completion of his residential
treatment programming.

Third, Mr. Min has several preexisting conditions that make him medically vulnerable to severe
COVID-19. Due to the ongoing COVID-19 crisis and the aforementioned detention circumstances,
Mr. Min should be temporarily released to be closer to his child and family.

1. Name: Dong Ki Min

2. Age: 30

3. Sex: Male

4. Primary language: English
1
 Please note that although class counsel believe that Mr. Min meets the criteria for a strong bail
application pursuant to the Court’s order at Dkt. 361, this position should not be construed as class
counsel’s position regarding the relative strengths or weaknesses of remaining class members, for
many of whom the government has produced no documents and whose applications class counsel
continues to actively investigate.


                                                                                      MIN, Dong Ki
5. If there is a hearing, is an interpreter needed? No

6. Detained in Mesa Verde Detention Facility             or Yuba County Jail _X__

7. Dorm unit: D

8. Date of bond hearing, if any: None

9. Outcome of bond hearing, if any: N/A

10. Length of time in detention: 3 months (since July 23, 2020)

11. Medical condition(s) that put detainee at risk:

Mr. Min is at high risk for severe COVID-19 due to pre-existing health conditions, including
obesity, asthma, hepatitis C, and a history of heavy smoking.

Asthma: Mr. Min was diagnosed with asthma, which is identified as a risk factor for severe Covid-
19 by the Centers for Disease Control (CDC).2

Obesity: Mr. Min was diagnosed with obesity (BMI 30.5 as of 07/23/2020 or 35 as of 07/2016CDC
states that having obesity increases the risk of severe illness from Covid-19 and may triple the risk
of hospitalization.3 Further, obesity is linked to impaired immune function and decreased lung
capacity.4

Hepatitis C: Mr. Min was diagnosed with hepatitis C in 2018. According to Mr. Min, he is required
to receive a liver bile test every several months to determine whether his liver function is further
declining. Currently, CDC has no information about whether people with hepatitis C are at
increased risk for getting Covid-19. CDC recognizes, however, that “based on available
information and clinical expertise, older adults and people of any age who have serious underlying
medical conditions, including people with liver disease, might be at higher risk of severe illness
from Covid-19, particularly if the underlying medical conditions are not well controlled.”5 Further,
researchers at Yale Liver Center found that Covid-19 patients had a much higher incidence of




2
  Centers for Disease Control and Prevention, “People with Certain Medical Conditions,” available
at     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html#asthma.
3
  Centers for Disease Control and Prevention, “Obesity Worsens Outcomes from COVID-19,”
available at https://www.cdc.gov/obesity/data/obesity-and-covid-19.html.
4
  Id.
5
  Centers for Disease Control and Prevention, “What to Know About Liver Disease and COVID-
19”, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-
disease.html.
                                                 2
                                                                     MIN, Dong Ki (AXXXXXXXX)
abnormal liver tests and observed a strong association between abnormal liver tests and the
severity of COVID-19 cases.6

Smoking: Mr. Min has a ten-year history of heavy smoking. CDC identifies current and former
smoking as a factor that increases risk of severe illness from Covid-19.7 Additionally, in a recent
study by University of California San Francisco (UCSF), researchers found that patients with
Covid-19 who currently smoke or previously smoked experienced nearly double the risk of disease
progression than non-smokers.8 UCSF researchers further found that “when the disease worsens,
current or former smokers had more acute or critical conditions or death.”9

12. Attorney name, phone, address and email:

        Hector A. Vega
        SF Public Defender’s Office
        555 7th St.
        San Francisco, CA 94103
        415-763-5588

13. Felony or misdemeanor convictions, including date and offense:

Mr. Min struggled with addiction to controlled substances from 2006 to 2015. His drug use began
when he was a freshman in high school, as a result of peer pressure as a recently-arrived immigrant
with language and cultural barriers to fitting in. The drug use eventually turned into an addiction,
which led to the following convictions:

    •   04/16/2009: VC 14601.1(a) driving with a suspended license. Sentenced to three years of
        probation.

    •   05/12/2009: HS 11377(a) possession of controlled substance, HS 11364 possession for
        controlled substance paraphernalia. Sentenced to three years of probation and 126 days jail.

    •   08/07/2009: VC 14601.1(a) driving with a suspended license, VC 23222(b) possession of
        marijuana while driving. Sentenced to three years of probation and 30 days jail.


6
   Brita Belli, Strong link found between abnormal liver tests and poor COVID-19 outcomes,
YaleNews (Aug. 6, 2020), available at https://news.yale.edu/2020/08/06/strong-link-found-
between-abnormal-liver-tests-and-poor-covid-19-outcomes.
7
  Centers for Disease Control and Prevention, “People with Certain Medical Conditions,” available
at      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html#smoking.
8
  Elizabeth Fernandez, Smoking Nearly Doubles the Rate of COVID-19 Progression: New Analysis
by UCSF Researchers Looked at Smokers, Former Smokers Diagnosed with Coronavirus, UCSF
(May 12, 2020), available at https://www.ucsf.edu/news/2020/05/417411/smoking-nearly-
doubles-rate-covid-19-progression.
9
  Id.
                                                 3
                                                                     MIN, Dong Ki (AXXXXXXXX)
•   12/04/2009: HS 11375(b)(2) possession of controlled substance without prescription, HS
    11364 possession for controlled substance paraphernalia. Sentenced to probation.

•   02/19/2016: After three arrests, Mr. Min was charged with multiple drug-related charges.
    He ultimately was convicted of the charges below. He was sentenced to 6 years and 4
    months in prison.
        o HS 11378 – Possession of controlled substance for sale
        o HS 11379(a) – Sale or transport of controlled substance
        o HS 11370.1(a) – Possession of controlled substance while armed
        o PC 29800(a)(1) – Felon/Addict in possession of firearm
        o HS 11378 – Possession of controlled substance for sale
        o HS 11370.1(a) – Possession of controlled substance while armed
        o PC 29800(a)(1) – Felon/Addict in possession of firearm
        o HS 11378 – Possession of controlled substance for sale

                    On 01/28/2014, Mr. Min was arrested. Mr. Min explains that he was
            driving until he was pulled over for a traffic infraction. The police officers said
            they were going to search his car. Mr. Min did not get out and asked for his ticket
            infraction. The officers said they smelled marijuana and had probable cause to
            search him. The officers opened his car and pulled him out to the curve. The
            officers searched the trunk and found a backpack with marijuana containers. The
            car was towed and taken to the police station. After a more comprehensive search,
            officers found a gun and other drugs in the dashboard. Mr. Kim explains he had a
            gun in the car for personal protection. While aware he was unable to carry a firearm
            due to his prior drug conviction, he was so deep in his addiction that he did not
            think about his actions and was worried he needed protection from others, so he
            carried the gun. He regrets his poor judgment. He plead guilty and served his
            sentence.

                    On 08/20/2014, Mr. Min was arrested. Mr. Min explains that a police
            officer pulled up next to him while he was standing on the sidewalk. The officer
            approached Mr. Min, questioned him, and searched him. The officer found a gun
            and drugs on Mr. Min’s possession and arrested him. The officer took Mr. Min’s
            car keys, started ringing the alarm to find it, and then searched the car. The officer
            found other drugs and a smoking pipe. Mr. Min was taken to the station.

                    On 06/26/2015, Mr. Min was arrested. Mr. Min explains that he was with
            his girlfriend and had driven to a friend’s house. He parked across the street. He
            stepped outside the car while his girlfriend stayed inside. An officer pulled up on
            him and approached him. The officer told him to sit down and be searched. The
            officer found drugs on Mr. Min. The officer conducted a search of the car but
            found no other drugs or firearms. Mr. Min was then taken to the station.

•   08/27/2018: PC 243(d) battery with serious bodily injury. Sentenced three years, served
    half.


                                             4
                                                                  MIN, Dong Ki (AXXXXXXXX)
find support, and how to engage in prosocial activities. Further, Mr. Min completed a transitions
program and passed an exam on life skills in obtaining a job and additional resources. On July 23,
2020, CDCR released Mr. Min early due to Covid-19 based on an assessment that he poses a low
risk to public safety.

Mr. Min no longer owns a firearm, understands that he cannot own a firearm, and no longer has
any interest in or motivation to own a firearm. Though he never used the weapon (and was never
alleged to have used the weapon), he deeply regrets possessing a weapon when he was not
authorized to do so. He is committed to avoiding contact with negative influences and beginning
his life anew with a dedication to his family and his continued recovery.

Mr. Min is also now proud to be sober for the past five years. Nonetheless, during his
programming, he learned addiction is a life-long disease. For the reason, upon release, Mr. Min
will not go directly home with his family and child. Instead, he has been admitted to The Roque
Center, a residential sober-living home meant to be transition housing for people struggling with
addiction, “through education, group process, one-to-one counseling, exposure to alternative
coping skills, and positive role models.”10 While at the Roque Center, Mr. Min will attend
individual and group counseling sessions to continue his recovery. While at the Roque Center, Mr.
Min will be linked with Medi-Cal in order to qualify and be admitted to further inpatient or
outpatient programs to continue his recovery.

14. Pending criminal charges and outstanding warrants, including jurisdiction and offense:

None

15. Scheduled removal date:

None

16. Marital status and location of spouse, significant other, children, parents and siblings:

Mr. Min is a single man. His parents are Byong Chol Min and Hye-Ran Min, both legal permanent
residents in Garden Grove, CA. He has a five-year-old son, A.M., who resides with Mr. Min’s
parents. The child’s mother has also struggled with drug addiction and now has no legal custody
of the child.

Mr. Min has one sister, Hee “Gina” Min, a lawful permanent resident. She has been a substance
abuse counselor at a detox center for the past four years, encouraged to work in the field after
witnessing Mr. Min’s struggle. She has actively worked in finding Mr. Min rehabilitative programs
should he be released and is committed to support him actively both while he is in residential
programming and afterwards.

Mr. Min also has an aunt, uncle, cousins, and his grandmother in Orange County, CA, all United
States citizens.


10
     The Roque Center, https://roquecenterinc.org.
                                                 6
                                                                   MIN, Dong Ki (AXXXXXXXX)
17. Proposed custodian, including address and phone number, and description of proposed
release residence:

If released, Mr. Min will initially live at The Roque Center, an inpatient substance abuse residential
program. His address will be                        Stanton, CA 90680. He will be supervised by
Ronald Perry, Unit Supervisor, who can be reached at                      .

If released, Mr. Min’s sister, Ms. Min, will drive to Marysville, CA, pick up Mr. Min, and drive
him to The Roque Center. Ms. Min resides at                       , Garden Grove, CA 92841. She
can be reached at                  . While at The Roque Center, Ms. Min will work directly with
Mr. Min, to link him with Medi-Cal and thus, long-term addiction care.

Mr. Min is subject to parole in Orange County. Upon release, the Orange County Parole
Department to ensure compliance with any and all parole requirements.

Between the staff at The Roque Center, his parole officer, his immigration attorney, social worker
through the San Francisco Public Defender, and his family, Mr. Min has significant support to
continue his path to recovery.

18. Applicant’s ties to the location of the proposed residence (such as length of time, family
members, prior employment, etc.)

Mr. Min and his family have lived in Orange County since 1998 and have lived in Garden Grove
for the past 12 years.

19. Employment history:

Between 2011 to 2012, during Mr. Min’s placement at Victory Outreach Program, he received
several job placements in automobile show, convention centers, PGA golf security, U.S. Open
security, and construction jobs. Thereafter, he worked in construction in Norco, CA until his
detention. If he is released and he has completed his recovery programs, Mr. Min hopes to return
to work in construction with his prior employers.

20. Other information relevant to bail determination:

Mr. Min’s main motivation and commitment to maintaining sobriety is his five-year-old son
(A.M.). Mr. Min’s parents ultimately took custody of A.M. due to the mother’s drug use and Mr.
Min’s incarceration. Mr. Min’s parents now have full legal custody over the child and will work
to rebuild the relationship between Mr. Min and his son. Once Mr. Min completes his inpatient
recovery programs, he will return to live with his parents and his child at                    ,
Garden Grove, CA 92841.

Mr. Min explains that he grew up with multiple friends who became fathers and went to prison.
He made the promise to be a different kind of father—one who is responsible, present, and
nurturing. He worst fears revolve around his son and the consequences of a father’s absence.
During these past years of reflection, he describes feeling immense regret and pain for his inability

                                                  7
                                                                      MIN, Dong Ki (AXXXXXXXX)
to control his addiction sooner, primarily because it came at the expense of being separated from
his son.

While incarcerated, Mr. Min worked extensively to achieve and maintain sobriety while building
a relationship with his son through any means possible: photos, visits, and nearly daily phone calls.
When Mr. Min was transferred to Pleasant Valley State Prison, he was permitted four to five-hour
visits with his son, during which Mr. Min was able to connect with and hold his son. He described
the times away from A.M. as simply waiting time for the next visit.

In early 2020, Mr. Min’s father suffered a work injury. The father broke his leg, leading to multiple
surgeries. Mr. Min’s father is now in his mid-60s and is in recovery, unable to work. Mr. Min
hopes to ultimately return to live with his father and work to support the household’s expenses.
Mr. Min’s mother is also in her 60s and Mr. Min is concerned that both parents are at heightened
risk to die if she contracts COVID-19. Mr. Min’s sister is undergoing chemotherapy. She was
diagnosed with lupus in 2018, thus, she too is at heightened risk. Mr. Min worries for the health
of his family who are right now the main caregivers of A.M.

21. Attached are (check all that are applicable, but this is not a substitute for answering the
above questions):

   o Letter of acceptance to The Roque Center recovery home
   o Two certificates of completed recovery programs while in state prison

This application was prepared using information obtained through numerous telephone
conversations between Mr. Min and Asian Law Caucus Staff Attorney So Young Lee and SF.
Public Defender’s Office Deputy Attorney Hector Vega. Ms. Lee and Mr. Vega also reviewed the
I-213, RAP sheet, and medical records submitted by ICE and online criminal records from the
Orange County Court website. They also communicated and received documents from Mr. Min’s
family and other agencies in Orange County.

Respectfully submitted,

/s/ Emilou MacLean
Emilou MacLean




                                                 8
                                                                     MIN, Dong Ki (AXXXXXXXX)
